PER CURIAM.
In this appeal conducted pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), our review of the record has disclosed no reversible error. However, a discrepancy exists between the oral pronouncement and two of the written sentences. Thus, we affirm but remand for the trial court to resolve the discrepancy.
At sentencing, the trial court orally pronounced concurrent sentences of 14j6 years on count I and 5 years each for counts II, III and IV. On the other hand, the written sentences reflect that appellant received 14)4 years on counts I, II and III, and 5 years on count IV. It is impossible to determine from the record which disposition was actually intended, or whether, in fact, the written sentences are necessarily erroneous. Accordingly, under these circumstances we remand for the trial court to resolve the discrepancy between the oral pronouncement and the written sentences. See, e.g., Wilkins v. *318State, 543 So.2d 800 (Fla. 5th DCA), review denied, 554 So.2d 1170 (Fla.1989).
AFFIRMED and REMANDED.
COBB, GRIFFIN and THOMPSON, JJ., concur.